NO. 07-05-0295-CR

                           IN THE COURT OF APPEALS

                    FOR THE SEVENTH DISTRICT OF TEXAS

                                  AT AMARILLO

                                     PANEL D

                                  JUNE 20, 2006

                        ______________________________


                    BOBBY LEWAYNE THOMAS, APPELLANT

                                         V.

                        THE STATE OF TEXAS, APPELLEE


                      _________________________________

          FROM THE 46TH DISTRICT COURT OF HARDEMAN COUNTY;

                   NO. 3876; HONORABLE TOM NEELY, JUDGE

                       _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.


                             MEMORANDUM OPINION


      Following a plea of not guilty, appellant Bobby Lewayne Thomas was convicted of

manufacturing of a controlled substance, namely methamphetamine, and sentenced to 25
years confinement. In presenting this appeal, counsel has filed an Anders1 brief in support

of a motion to withdraw. We grant counsel’s motion and affirm.


       In support of his motion to withdraw, counsel certifies he has diligently reviewed the

record, and in his opinion, the record reflects no reversible error upon which an appeal can

be predicated. Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967);

Monroe v. State, 671 S.W.2d 583, 585 (Tex.App.–San Antonio 1984, no pet.). Thus, he

concludes the appeal is frivolous. In compliance with High v. State, 573 S.W.2d 807, 813

(Tex.Cr.App. 1978), counsel has candidly discussed why, under the controlling authorities,

there is no error in the trial court's judgment. Counsel has also shown that he sent a copy

of the brief to appellant and informed appellant that, in counsel's view, the appeal is without

merit. In addition, counsel has demonstrated that he notified appellant of his right to review

the record and file a pro se response if he desired to do so. Appellant subsequently filed

a response. The State did not favor us with a brief.


       By his Anders brief, counsel raises multiple grounds that he believes could plausibly

support an appeal. We have reviewed these grounds in addition to the grounds raised by

appellant. We have also made an independent review of the entire record to determine

whether there are any other arguable grounds which might support an appeal. See

Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178




       1
           Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                              2
S.W.3d 824 (Tex.Cr.App. 2005). We have found no reversible grounds and agree with

counsel that the appeal is frivolous.


       Accordingly, counsel's motion to withdraw is hereby granted and the trial court’s

judgment is affirmed.


                                        Don H. Reavis
                                          Justice

Do not publish.




                                           3